FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                           June 22, 2021
                         _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                          No. 20-3103
                                                 (D.C. No. 5:10-CR-40037-DDC-1)
RISHEEN DANIEL ROBINSON,                                     (D. Kan.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.**
                  _________________________________

      This matter is before the court on the government’s Unopposed Motion for

Summary Affirmance, which moves for summary affirmance of the district court’s

order denying Defendant-Appellant Risheen Daniel Robinson relief under the First

Step Act based on the United States Supreme Court’s recent decision in Terry v.

United States, 593 U.S. ___ (2021).




      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      **
         Because this matter is being decided on a motion for summary affirmance,
this panel has determined unanimously that oral argument would not materially assist
in the determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument.
      Upon consideration, the motion for summary affirmance is GRANTED. Based

on the Supreme Court’s decision in Terry, the judgment of the district court is

AFFIRMED.


                                           Entered for the Court



                                           CHRISTOPHER M. WOLPERT, Clerk




                                          2